NUMBER 13-13-00540-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

THE STATE OF TEXAS,                                                          Appellant,

                                            v.

YESICA ATANAY CARRIZALES PIEDRA,                                              Appellee.


               On appeal from the County Court at Law No. 8
                        of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      The State of Texas has filed an unopposed motion asking this Court to abate this

appeal to the trial court for entry of findings of fact and conclusions of law. This appeal

was brought by the State from the grant of a motion to suppress evidence.

      The court of criminal appeals has directed that upon request of the losing party on
a motion to suppress, a trial court is required to make findings of fact and conclusions of

law. State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). When the accused

challenges the motion to suppress ruling and requests findings but the trial court does not

file findings of fact and conclusions of law, the proper remedy is for the appellate court to

abate the appeal and remand to the trial court to allow the trial court to make the

necessary findings. See Cullen, 195 S.W.3d at 700 (remanding to the court of appeals

to order the trial court to enter findings).

       Accordingly, we ABATE the instant appeal until such time as the appellate record

is supplemented with the trial court’s findings and conclusions. See TEX. R. APP. P. 43.6.

       It is so ORDERED.



                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of November, 2013.




                                               2